Citation Nr: 1043178	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  07-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hip fracture.

2.  Entitlement to service connection for acute respiratory 
failure.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for peripheral vascular 
disease secondary to service-connected brain infarct with 
cerebrovascular accident.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to January 
1962 and October 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the Veteran's claims for service 
connection for a right hip disorder, acute respiratory failure 
and sleep apnea.  The Veteran disagreed and perfected an appeal.

The issue of entitlement to service connection for peripheral 
vascular disease to include as secondary to service-connected 
brain infarct with cerebrovascular accident is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran stated in an October 2006 statement that he desired 
to withdraw his claims for entitlement to service connection for 
a right hip disorder, acute respiratory failure and sleep apnea 
from his pending appeal to the Board.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with 
respect to the issues of entitlement to service connection for a 
right hip disorder, acute respiratory failure, and sleep apnea 
have been met.  38 U.S.C.A. §§ 7104, 7105(b) and (d) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any 
or all issues involved in the appeal at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.204.

The Veteran submitted an October 2006 statement through his 
service representative seeking to withdraw the claims of "sleep 
apnea, right hip fracture, [and] acute respiratory failure."  
Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction 
over issues withdrawn by the veteran.  Pursuant to 38 C.F.R. 
§ 20.204, a veteran can withdraw his appeal, or any issue 
therein, by submitting a written request including the name of 
the veteran, the applicable VA file number and a statement that 
the appeal is withdrawn.  In this case, the October 2006 
statement met the criteria of § 20.204.  Pursuant to 38 C.F.R. 
§ 20.204(b), the withdrawal was effective upon receipt by the RO 
on October 25, 2006.  Thus, the Board has no jurisdiction to 
consider the issues which have been withdrawn and they shall 
therefore be dismissed.


ORDER

The appeals with respect to the claims of entitlement to service 
connection for a right hip fracture, acute respiratory failure, 
and sleep apnea are dismissed.


REMAND

The Veteran has contended that his diagnosed peripheral vascular 
disease (PVD) is due to or secondary to his service-connected 
brain infarct with cerebrovascular accident.  Service connection 
may be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  In order to prevail on the issue of entitlement to 
secondary service connection, there must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, using the elements of secondary service connection, 
the record evidence includes an April 2008 diagnosis of PVD; the 
Veteran is service-connected for brain infarct with 
cerebrovascular accident, currently evaluated as 100 percent from 
April 4, 2008.  The Veteran's PVD was diagnosed at about the same 
time his service-connected brain and heart conditions were 
evaluated as 100 percent disabling.  Finally, the last VA medical 
examiner provided a report in April 2006 and did not have the 
2008 records available to him for review.  For those reasons, the 
Board finds that additional development is needed to determine 
whether it is at least as likely as not that the Veteran's PVD is 
proximately due to or the result of a service-connected 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's VA claims folder to a 
medical professional for the purpose of 
obtaining an opinion, supported by rationale, 
as to whether it is at least as likely as not 
that the Veteran's PVD is the result of a 
service-connected disability (brain infarct 
with cerebrovascular accident, coronary 
artery disease, and/or hypertension), or has 
been aggravated by a service-connected 
disability.  If the examiner is unable to 
provide the requested opinion without resort 
to mere speculation, the examiner shall state 
the reasons why that is the case.  The 
examiner's written opinion shall be 
associated with the Veteran's VA claims 
folder.

2.  Following completion of the foregoing and 
any other development deemed necessary, VBA 
shall readjudicate the Veteran's claim for 
entitlement to service connection for 
peripheral vascular disease secondary to 
service-connected brain infarct with 
cerebrovascular accident.  If the benefit 
sought on appeal remains denied, VBA should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


